DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
--- Claims 1-19 are pending in the present application.
--- This communication is the first office action on the merits.
--- Claims 1-19 are rejected herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being US 1,606,065 to Eveleth.
Regarding claim 1, Eveleth discloses an elevation cord retriever apparatus for use in raising and retaining a connection line (2) connected between a piece of moveable equipment (3) and a stationary structure ( power outlet supply, not shown), the connection line having a first end configured to couple with the piece of moveable equipment and an opposing second end configured to couple with a supply fitting, the elevation apparatus comprising:

a resilient band ( rubber band 21) having a first end and an opposing second end, the first end configured to be affixed to a mid-span portion of the connection line, and the second end configured to be stretched and affixed to an object at a height sufficient to impart a first tensioned length to the resilient band, such that the mid-span portion of the band elevates to a first vertical distance; and

a hook  19, 20) configured to be attached to the object and secure the second end of the resilient band.


Regarding claim 5, wherein the second end of the resilient band is capable of affixing to the piece of moveable equipment.

Regarding claim 6, wherein the second end of the resilient band is capable of affixing to the stationary structure.

Regarding claim 9, wherein the resilient band comprises neoprene rubber having a stretch ratio of at least 180%.

Regarding claim 10, wherein the neoprene rubber has a width in a range between approximately 1/8-inch and 1/2-inch.

Regarding claim 11, wherein the neoprene rubber has a textured surface to provide better grip with the connection line.

Regarding claim 12, wherein the ends of the resilient band are formed into a loop.

Regarding claim 13, Eveleth discloses an elevation cord retriever apparatus, comprising:

a connection line (conductor cord 2) having a first end configured to connect to a fitting on a piece of moveable equipment (3) , and an opposing second end configured to connect to a stationary supply source (not shown); and

a resilient band (rubber band 21) having a first end and an opposing second end, the first end configured to be affixed to a mid-span portion of the connection line, and the second end configured to be stretched and affixed to an object (17, 19, 20) (fig. 2) at a height sufficient to impart a first tensioned length to the resilient band, such that the mid-span portion of the band elevates to a first vertical distance.


Regarding claim 15, wherein the resilient band comprises neoprene having a textured surface to provide better grip with the connection line.

Regarding claim 16, wherein the resilient band has a stretch ratio of at least 180%.



Regarding claim 18, Eveleth discloses an elevation apparatus configured to elevate an electrical power cord on a piece of equipment moveable from a first position away from a stationary structure to a second position towards the stationary structure, the elevation apparatus comprising a resilient band (21) having a first end and an opposing second end, the first end configured to be coupled to a mid-span portion of the electrical power cord, and the second end capable of coupling to the piece of equipment at a distance sufficient to impart a first tensioned length to the resilient band, such that the mid-span portion of the electrical power cord elevates to a first vertical distance.

Regarding claim 19, wherein movement of the piece of equipment from the first position to the second position elevates the mid-span portion of the flexible supply line to a second, higher vertical distance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100728340 to DAEWOO ELECTRONICS CORP (hereinafter referred as DAEWOO) in view of Eveleth.
Regarding claim 13, Daewoo discloses a piping structure for water supply in a refrigerator comprising 

a connection line (5, 13) having a first end configured to connect to a fitting on a piece of moveable equipment , and an opposing second end configured to connect to a stationary supply source. Daewoo however does not disclose a resilient band having a first end and an opposing second end, the first end configured to be affixed to a mid-span portion of the connection line, and the second end configured to be stretched and affixed to an object at a height sufficient to impart a first tensioned length to the resilient band, such that the mid-span portion of the band elevates to a first vertical distance.

Eveleth teaches that it’s well known in the art to have a resilient band (rubber band 21) having a first end and an opposing second end, the first end configured to be affixed to a mid-span portion of the connection line, and the second end configured to be stretched and affixed to an object (17, 19, 20) (fig. 2) at a height sufficient to impart a first tensioned length to the resilient band, such that the mid-span portion of the band elevates to a first vertical distance. Thus, it would have been obvious  to a person having ordinary skill in the art at the time before the effective date of the claimed invention to have applied or implemented  the teaching of Eveleth by including a 
Regarding claim 14, claim 14 is directed to the subject matter that would have been obvious at the claim date to a person skilled in the art to which it pertains having regard to Daewoo as modified in vie w of common  general knowledge. Design features as claimed in above claim such as wherein the connection line comprises a braided stainless steel outer sheathing and inner nylon-reinforced vinyl tubing are known in general knowledge and considered as a matter of engineering choice and the motivation for doing so would be to make the connection line stronger and protect the connection line from damage, and hence are not patentable.

Regarding claim 15, Dawood as modified with Eveleth teaches wherein the resilient band comprises neoprene having a textured surface to provide better grip with the connection line.

Regarding claim 16, Daewood as modified with Eveleth teaches wherein the resilient band has a stretch ratio of at least 180%.

Regarding claim 17, Daewood as modified with Eveleth also teaches wherein the first end of the resilient band is configured to couple to the mid-span portion of the connection line by a hitch (see fastening knot fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL_892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TAN LE/Primary Examiner, Art Unit 3632